Citation Nr: 1823677	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cardiovascular disorder (claimed as ischemic heart disease (IHD)), to include as due to exposure to herbicides.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to August 1975, and served in Vietnam during the Vietnam Era.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's medical records in the claims file have not been updated since February 2017; available records indicate that he receives ongoing treatment for cardiovascular disabilities, and skin cancer.  Updated records of his VA evaluations and treatment for the disabilities at issue may contain pertinent information, are constructively of the record, and must be secured.  

On February 2013 VA hearing loss and tinnitus examination the examiner did not provide an opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  The Veteran reported that he served as a truck driver and equipment operator (without hearing protection), and reported experiencing "bells/humming" tinnitus, but could not recall when the tinnitus began.  In a May 2013 addendum opinion the examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were the result of service.  The examiner noted that the Veteran's service treatment records do not show significant puretone threshold shifts during service or note complaints of tinnitus.  The opinion does not identify the likely etiology for the hearing loss and tinnitus and contains insufficient rationale for the conclusion reached and is inadequate for rating purposes.  

On February 2013 VA ischemic heart disease examination the examiner opined that the Veteran's diagnosed non ischemic cardiomyopathy was less likely than not proximately due to Agent Orange exposure or related to PVCS/ventricular parasystole noted in service .  The opinion is conclusory (does not explain rationale), and is inadequate for rating purposes.  

VA treatment records show that the Veteran has a diagnosis of skin cancer.  During service the Veteran was treated for second and third degree burns from a phosphorous grenade.  See April 1971 Service Treatment Record.  The record also contains a physical profile directing him to avoid prolonged exposure to sunlight, harsh chemicals, and mechanical trauma for three months due to recently healed burns.  The remaining medical question in the matter of service connection for skin cancer is whether there is a nexus between the cancer and the burns in service (or service otherwise).  An examination to secure a medical advisory opinion that adequately addresses the medical questions presented is necessary.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he received for hearing loss, tinnitus, heart disability, and skin cancer (records of which are outstanding), and to submit authorizations for VA to secure records of such evaluations and treatment from any private providers identified.  The AOJ should secure for the record complete clinical records of the evaluations and treatment for all providers identified, to specifically include up-to-date (since February 2017) records of all pertinent VA evaluations and treatment.

2.  The AOJ should then arrange for the Veteran's record to be forwarded to the February 2013 audiologist for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another audiologist for review and the opinion sought.  If further examination is deemed necessary, it should be arranged.]  Based on a review of the record, and acknowledging that by virtue of his duties in service (as a truck driver-heavy equipment operator) the Veteran was exposed to noise in service, the consulting audiologist should respond to the following:

(a)  Please identify the likely etiology for the Veteran's hearing loss and tinnitus.  Specifically, is it at least as likely as not (a 50% or better probability) that the bilateral hearing loss and/or tinnitus are related to his service (and exposure to noise trauma therein)?

(b)  If the Veteran's current hearing loss and/or tinnitus are determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely and explain why that is so.

The consulting provider must include rationale with all opinions.

3.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of his heart disabilities, and specifically whether they are related to his service, to include as due to exposure to herbicide agents, or as related to the PVCS/ventricular parasystole noted in service.  The entire record must be reviewed by the examiner in conjunction with the examination (and any tests or studies indicated should be completed).  Upon examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each heart disability entity found or shown in the record during the pendency of this appeal (to include the nonischemic cardiomyopathy, and chronic systolic heart failure that are already shown diagnosed).  Specifically, is he now shown to have an ischemic heart disease?

(b)  Please identify the likely etiology for each heart disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is etiologically related to his service, to include as due to the abnormal finding noted in service or his presumed exposure to herbicide agents therein?

(c)  If a diagnosed heart disability is determined to not have been incurred in service please identify the etiology for the diagnosed disability considered more likely (citing to the factual data that support such conclusion).

The examiner must explain the rationale for all opinions.

4.  The AOJ should arrange for a dermatology examination of the Veteran to ascertain the nature and likely etiology of his claimed skin cancer, and specifically whether it is etiologically related to his exposure to his service, to include the burn injuries he sustained therein.    The examiner should:

(a)  Identify the nature and likely etiology of the claimed skin cancer?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is etiologically related to his service, to include as due to his burn injuries from a white phosphorous grenade therein?

(b)  If a diagnosed skin cancer is determined to not have been incurred in service please identify the etiology for the skin cancer considered more likely (citing to the factual data that support such conclusion).

The examiner must explain the rationale for all opinions.

5.  The AOJ should then review the record, and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

